 GREGORY CHEVROLETGregory Chevrolet, Inc. and Amalgamated LocalUnion 355. Case 22-CA-9882September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 29, 1981, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Gregory Chev-rolet, Inc., East Orange, New Jersey, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize and bar-gain collectively with Amalgamated LocalUnion 355, herein called Local 355, as the ex-clusive bargaining representative of our em-ployees in the following appropriate unit:All full-time and regular part-time serviceand maintenance employees employed by usat our East Orange, New Jersey facility in-cluding all mechanics, service writers, por-ters, and body and parts shop employees,but excluding all office clerical employees,salesmen, professional employees, guardsand supervisors as defined in the Act.WE WILL NOT interrogate our employeesconcerning their activities on behalf of, or sup-port for, Local 355, or concerning their rea-sons for continuing to support Local 355.WE WILL NOT solicit grievances from ouremployees concerning their working condi-tions, and hold out the prospect of remedialaction, for the purpose of undermining our em-ployees' support of Local 355.WE WILL NOT suggest or encourage our em-ployees to start or form an in-house union in-stead of continuing their support and activitieson behalf of Local 355, or promise our em-ployees better benefits and improvements intheir terms and conditions of employment ifthey choose to be represented by an in-houseunion and abandon their support for Local355.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themunder Section 7 of the Act.WE WILL, upon request, bargain collectivelyin good faith with Local 355 as the exclusivebargaining representative of our employees inthe appropriate unit set forth above, with re-spect to wages, rates of pay, hours of employ-ment, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed writ-ten agreement.GREGORY CHEVROLET, INC.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Thehearing of the above-entitled case was held before me inNewark, New Jersey, on December 3 and 4, 1980.' OnMay 27, the Acting Regional Director for Region 22 ofthe National Labor Relations Board issued a complaintand notice of hearing, alleging that Gregory Chevrolet,Inc., herein called Respondent, violated Section 8(a)(l).I All dates hereinafter, unless otherwise indicated. refer to 1980.258 NLRB No. 34233 DECISIONS OF NATIONAL I.ABOR RELATIONS BO()ARI)(3), and (5) of the National Labor Relations Act, hereincalled the Act.At the hearing, I granted counsel for the GeneralCounsel's request to withdraw two paragraphs of thecomplaint, and in his brief the General Counsel requestedwithdrawal of paragraph 29 of the complaint, which en-compasses the 8(a)(3) allegation herein. Said request towithdraw is hereby granted.The remaining allegations in the complaint allege thatRespondent violated Section 8(a)(1) of the Act by inter-rogating its employees concerning their membership in,and activities on behalf of, Amalgamated Local Union355, herein called the Union or Local 355 or the Charg-ing Party; by soliciting grievances from its employees; bysuggesting that its employees join a "Company Union";by offering and promising its employees improved bene-fits if they joined a "company union" rather than becom-ing or remaining members of Local 355; and by lockingout its employees on March 5, 1980. The complaint alsoalleges that Respondent violated Section 8(a)(1) and (5)of the Act by refusing to recognize and bargain with theUnion, as the exclusive bargaining representative of itsemployees in an appropriate unit, since February 28.Briefs have been received from the General Counseland from Respondent,2and have been duly considered.Upon consideration of the entire record, and my obser-vation of the demeanor of the witnesses, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation, is engaged in theretail sale of new and used cars and trucks and relatedproducts, with its place of business located in EastOrange, New Jersey. Annually, Respondent receivesgross revenues from its operations in excess of $500,000,and receives goods valued in excess of $50,000, whichwere transported to its place of business in interstatecommerce directly from States other than New Jersey.Respondent admits and I so find that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. It is also admitted, and I sofind, that the Union is a labor organization within themeaning of Section 2(5) of the Act.It. T7HE FACTSRespondent's facility in East Orange, New Jersey, con-sists of a large sales showroom and a service and mainte-nance area where cars are serviced, repaired and madeready for sale. The facility also includes offices and con-ference rooms. In the back there is a large parking lotwhich is used to store new vehicles and vehicles await-ing service and where employees are permitted to parktheir own cars. The lot is fenced in and entry is gainedthrough a gate in the front of the premises. The facilityalso contains a rooftop parking lot used for storage ofcars with access by a ramp from the rear lot. In addition2 Counsel for the Charging Party did not file a brief, but stated on therecord that the Charging Party joins in the brief filed by the GeneralCounsel.to the main entrance, there are a number of other en-trances to the premises where employees can enter.As of February 28, 1980, Respondent employed 18 em-ployees:' in the service and maintenance department. Thedepartment consisted of mechanics, get ready men, bodyshop employees, polishers, service writers, porters, andparts department employees. In overall charge of the de-partment were the service manager and the service di-rector, Charlie Klebosis and Charlie Kurzman, respec-tively.4The only disputed classification consists of parts de-partment employees, whose inclusion in the unit is dis-puted by Respondent. The parts department consists of acounterman, a driver, and a manager. The driver picksup the parts used by other employees in the departmentto repair and service cars, and brings them to Respond-ent's premises. When the other service department em-ployees needs parts, they go to the parts room and re-quest the parts, and the parts counterman or managerwould looks up the parts and furnish them to the serviceemployees. The parts department is located in the samebuilding as the shop, but is in a separate area off fromthe shop and up a few stairs.Respondent also employed a Robert Campbell, as ashop foreman. He assigned work to employees, would becalled if an employee was going to be late, and answeredquestions about employees paychecks. In the service de-partment only Kurzman, Klebosis, and Campbell wore asuit and tie to work and were given "demo" automobiles.On February 27, Allen Settlow, vice president andbusiness agent of the Union, met with II employees ofRespondent at a restaurant in West Orange, New Jersey.Settlow explained that the Union was attempting to or-ganize Respondent's employees, and distributed authori-zation cards to the employees present. He explained thatthe cards were proof that they wanted Local 355 to betheir bargaining agent, and all I1 employees signed thecards and returned them to Settlow at the meeting.5Settlow also distributed additional cards to two or threeemployees to pass out to other employees who were notpresent at the meeting. One of these employees wasDonald Klenke who asked Settlow for a card for his sonKenneth, an employee of Respondent, who was not atthe meeting.On February 28, Settlow and Frank D'lsa, secretary-treasurer of the Union, went to Respondent's premises.When they arrived Settlow received signed authorizationcards from Kenneth Klenke and Robert Capiello in theservice department. Later on in the day, the union offi-cials met with Ettore Cordasco, Respondent's president' George attle, William Beseridge. James Caldwell, Eddy Cannon,Robert Capiello,. Domino ernard, Mark Epps. Robert Gilroy,. TerrNGraham, Donald Klenke. Kenneth Klenke. John Ludwig, GarlandMoody, Victor Moody. Robert Muziani. Kenneth Simon., Har.ey Single-ton, and John Tobia.4 It as stipulated that Klebosis and Kurzman had the authority tohire and fire employees Therefore, I find them to he supervisors withinthe meaning of the Acta These employees were Donald Kletnke. Vctor Moody. Robert Mu-ziani. Eddy Cannon, John Tobia. James Cald,el. Bernard Domino,Robert Gilroy. Mark Epps. John L.udsig, and William Beveridge234 GREGORY CHEVRO()ETand chief operating officer, and Harvy Gillner, Respond-ent's comptroller.Settlow began the meeting by introducing himself andD'Isa and by stating that the Union had obtained suffi-cient authorization cards to represent a majority of Re-spondent's employees in its service department. Cordascoreplied, "I can't believe they would do this to me." Sett-low then asked Cordasco if he would like to see thecards, and Cordasco said that he would. Settlow handedCordasco the 13 authorization cards that he had ob-tained. Cordasco and Gillner then together looked ateach of the cards, one by one, putting them down on thedesk after looking at them. Upon observing one of thecards, Cordasco remarked to Gillner, "look what thisSOB did." Settlow then stated that now that Cordascohad seen the cards, the Union would like recognition sothat they could set a date to sit down and bargain.Cordasco then asked what his legal rights were andwhether he was entitled to have an election. D'Isa re-sponded that he could not give legal advice to Cordasco,and that he should consult a lawyer for that purpose.D'Isa explained what recognition meant and continued topress for immediate recognition from Respondent. Inanswer to Cordasco's question about having an election,D'lsa replied that he could have an election, but that theUnion did not want him to have an election.Cordasco said that he needed some time to consultwith an attorney. The union officials continued to urgehim to grant recognition, telling him that the Union wasnot looking to negotiate terms that would put Respond-ent out of business and that the Union realized Respond-ent's financial situation.Cordasco then claimed that he did not believe that hisemployees really wanted a union nor that they signed theauthorization cards on their own. Cordasco suggestedthat perhaps the Union had "conned" or coerced the em-ployees into signing their cards.D'Isa responded that Cordasco was free to meet withthe employees to satisfy himself that the men were notcoerced into signing cards and, if he were satisfied, thenhe would give the Union recognition.Cordasco asked how he could do this, and whether itwould be okay for him to meet with the men. D'lsaadded that, since the Union suggested it, it was okay. Hecontinued that the Union would give Cordasco an hourto meet with the employees, talk to them, ask themwhether they were threatened, or ask them any otherquestions or do anything else that Cordasco wanted todo to find out whether or not the employees had signedcards legitimately. If he found out clearly that the cardswere not coerced, the Union would be back in an hourand Respondent would then give the Union recognition.Cordasco replied, "[O]kay, give me an hour," and theunion officials left the room6b The above recitation of facts with respect to the conversation e-tween Cordasco. D'lsa, and Senttlow is derived from a composite of thetestimony of these three participants. Their testimony is essentially inaccord in most areas of significance, with the exception of one crucialarea. Cordasco denies the testimony of D'Isa and Setttow that the Unionasked. or that he agreed, to give the Union recognition, if he satisfiedhimself at the meeting of his employees that the cards were not coerced.I credit the mutually corroborative testimony of D'lsa and Settlow onthis point. I found them to he more impressise and candid witnesses thanThe service department employees were then instruct-ed to report to a conference room in the basement of thesales area. All 18 service department employees werepresent. along with Campbell.7Cordasco, and Gillner.Cordasco did all the talking for Respondent at the meet-ing of employees. He began by stating that he wanted afew words with the employees. He said, "I want to besure that you are really sure that this is the action youwant to take or you do want a union." Cordasco thenpicked up the packet of union cards that he had beengiven by Settlow. He read off each name one by one,and as he did looked at each employee and the employ-ees looked back at him. He then placed each card downon the table and read the next name off. Neither he norany of the employees said anything while Cordasco wasreading off the names, other than Cordasco mentioningeach card signer one by one. Cordasco read off all thecards that he was given by Settlow.8After Cordasco completed his reading of the cards,and placing the cards on the table, he commented to theemployees that he could not believe that they went thisroute, and that he always tried to do the right thing bythe men. He then asked the employees why they hadsigned cards for the Union, why they wanted the Union,and what were some of the problems. Cordasco also toldthe employees that he always had an open door policyand the employees were always welcome to come to hisoffice if they had a problem. He continued by asking theemployees if they were sure they knew what they weredoing and making the right decision, and asked whattheir problems were.One of the employees responded that the workerswere dissatisfied with the treatment that they receivedfrom Service Manager Bill Kurzman, and that they feltthat their jobs were threatened by Kurzman who had nofeelings for peopletCordasco replied that things couldbe changed. t Cordasco then suggested that the mencould have a company union. He told them that somedealerships have company unions, where a couple ofpeople are appointed by the employees to speak to theowner about straightening out problems in the shop.Cordasco added that a company union would be betterthan an outside union, and that there would be no duesCordasco, who was frequently argumentative and evasive in his re-sponses. and often failed to answer the questions put to him. Moreover. Inote that Respondent did not call as a witness Harry Gillner. its comp-troller who was present during this conversation. This permits me todraw an adverse inference. which I do. that his testimony would supportthe version of the General Counsel's witnesses of this meeting. EnglishBrothers Pern and Foundry. 253 NLRB 530 1980), and cases citedtherein.7 Campbell left in the middle of the meeting.' Cordasco testified that he thought that he read off II cards and thatthere were about 16 employees present. However. as noted. I have foundthat Cordasco was given 13 cards by Settlow, and that there were 18 em-ployees present at the meeting. I therefore find that Cordasco read off 13names. In either event, it is undisputed and admitted by Cordasco that heread off at the meeting. and that the Union had obtained, card, from amajority of Respondent's service department employees.9 Kurzman had recently fired an employee who had been employed byRespondent for 20 yearsIn Coirdasco testified that he was alread' dissatisfied with Kurzman'sperformance. and in fact had alread made up his mind to dischargeKurzman However. he did nol feel that the meeting as the properplace to inform the emploeces.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay or rules and regulations to follow. He then statedthat, if the employees chose a company union, he hoped"things can change."Cordasco concluded by informing the employees thatthey could have a choice of a company union, Local355, or perhaps no union at all and told them to think itover. One of the employees asked Cordasco to leave theroom and he did so. 1IThe employees then discussed among themselveswhether they wanted to stay with Local 355 or go witha company union. A vote was taken by raising hands andall 18 employees voted for Local 355. During this meet-ing an additional card was executed by employee KenSimon. In addition the employees decided that Muzianiwould be shop steward for the employees.The employees then sent word to Cordasco that themeeting was concluded. Cordasco came back downstairsto the employees. In the presence of the other employ-ees, Muziani said that the employees had decided to gowith Local 355, and that he had been appointed shop ste-ward. Cardasco said nothing, and left the meeting.As the employees were leaving the meeting, D'Isa andSettlow returned. Muziani told Settlow that Cordascohad suggested that they form a company union, and thatthe employees had chosen to stay with Local 355.Simon's signed authorization card was given to D'lsa,and the union officials then went to Cordasco's office.Present in the office were Cordasco and Gillner. Settlowbegan the meeting by stating that he guessed that Cor-dasco had his meeting and he "sees the employees arestill with the Union and as a matter of fact, we have an-other card." Settlow then gave Cordasco Simon's cardand asked for recognition and for Cordasco to sit downand make an appointment to negotiate. Cordasco repliedthat he was not going to give the Union recognition.D'Isa then stated that Cordasco had indicated that, if hesatisfied himself that the Union had not coerced the em-ployees and if they signed cards with the Union, Cor-dasco would give the Union recognition. Cordasco re-sponded that the matter was going to be handledthrough his lawyer, and there was no point in pushing it.D'Isa asked Cordasco when he expected to be in touchwith his lawyer, and Cordasco responded on Monday,March 3. During the course of this discussion, Cordascowas informed that the customers' keys were missing.'2Customers had started to line up and were asking fortheir cars and their cars could not be returned since theycould not find their keys. At some point during the dis-cussion, Campbell informed Cordasco that Muziani hadinformed Campbell where the keys were hidden, andI The above findings with respect to the meeting are derived from asynthesis of the testimony of Muziani and Cordasco, which is substantial-ly in accord in most areas of significance. The only major area of disputebetween them is Cordasco's denial that he gave any indications or opin-ions on which of the options that he proposed to the employees would bebest for the employees. I credit Muziani's testimony, as set forth above,that Cordasco did make his feelings known on this subject. As notedabove, Cordasco was an evasive and argumentative witness. Muziani onthe other hand while somewhat nervous and reluctant to, testify, ap-peared to me to be forthright and believable in his recollection of theevents of the meeting.12 These are keys to cars of customers that Respondent was at the timeservicing or repairing.that Campbell had found the keys where Muziani had in-dicated they could be found.t3D'lsa then met with the employees and told them thatCordasco wanted to speak to a lawyer, but that he(D'Isa) thought that the Union would be granted recog-nition.D'lsa returned to the premises on Monday, and askedto speak to Cordasco. He was informed that Cordascowas not in and would not be in until the next day.On March 4 around 5:30 p.m., employee VictorMoody approached Cordasco, and informed him thatthere was going to be a strike the next day, March 5.Cordasco did not ask nor did Moody explain why astrike was being called. Cordasco made no effort to con-tact the Union to find out if a strike was planned, nor didhe check with Muziani, who Cordasco knew was ap-pointed shop steward for the Union, as to whether astrike was planned. Cordasco testified that because of theepisode of the lost keys on February 28, which he attrib-uted to the Union, he feared vandalism in the event of astrike. Therefore he decided to lock the main gate whichgives access to the rear parking lot and rooftop storagelot, which contained new cars and customer vehicles,which could not be easily guarded. All other entrances(six or seven in number) to the building were left open.On the morning of March 5, three employees reportedto work, entered the plant without difficulty, and com-menced working.Most of the employees, seeing the main gate locked,proceeded to a local diner down the street from Re-spondent's premises. Employees Caldwell and Epps ar-rived together and walked into the plant. Caldwell ap-proached Cordasco and asked, "[WJhere is everybody?"Cordasco replied that they were "down the street."Caldwell then said that he guessed that the employeeswere striking and that he and Epps were going withthem. Cordasco responded, "[I]f you want to work, youjust go to work normally." Caldwell answered, "[N]owe're going with them," and he and Epps left to join theother employees at the diner. 4Around 11 a.m., D'lsa and Settlow, after being calledby the employees, arrived at the premises. D'lsa askedCordasco why he was locking out his employees. Cor-dasco responded that there was no lockout, the menwere on strike. D'Isa denied that there was a strike. Cor-dasco repeated that the Union had called for a strike,and that he had locked the main gate because he did notwant any vandalism. D'Isa repeated that there was nostrike and Cordasco kept insisting there was no lockout.After further discussion, including a call to Cordasco'sattorney, it was agreed that the employees would imme-diately return to work, that Respondent would unlockthe main gate. The employees returned to work andwere paid for the entire day.On March 14, the Union filed a petition for an electionin Case 22-RC-8167. Pursuant to that petition, a Stipula-'" For reasons set forth above. I do not credit Cordasco's testimony,denied by Settlow. that Settlow informed Cordasco that the keys weremissing.14 ased on the uncontradicted testimony of Cordasco. Caldwell andEpps did not testify236 GREGORY CHEVROLETtion for Consent Election was executed on March 27 andapproved by the Regional Director for Region 22 onMarch 28, providing for an election to be held on April18. The unit set forth in said stipulation includes all full-time and regular part-time service and maintenance em-ployees employed by Respondent, including all mechan-ics, service writers, porters, and body and parts shop em-ployees, exclusive of office clerical employees, salesmen,professional employees, guards and supervisors. The stip-ulation was executed at a conference at the Board's Re-gional Office, at the same time that the Union agreed towithdraw prior unfair labor practice charges that it hadfiled.During the course of the discussion at the RegionalOffice concerning the execution of the stipulation, theonly major area of disagreement was the status of BobCampbell. Both the Union and Respondent wanted partsdepartment employees included in the unit, and therewas no dispute concerning their inclusion in the appro-priate bargaining unit.On April 3, the instant charges were filed, and on Oc-tober 8, 1980, the Regional Director issued an orderwithdrawing approval of the election agreement, and dis-missing the petition filed, in view of the instant 8(a)(5)complaint issued on May 27.III. CONCLUDING FINDINGSA. The 8(a)(1) Allegations1. The February 28 meetingCordasco, at a meeting of his employees on February28, began by telling them that he wanted to be sure thatthe employees were sure of their action in selecting theUnion. He then read off the name of each employee whosigned an authorization card and looked at them. TheGeneral Counsel contends that this conduct constitutesan unlawful interrogation in violation of Section 8(a)(l)of the Act. I agree. Cordasco's comments to the employ-ees, followed by his reading of the names and his lookingat the employees, were clearly designed to elicit a re-sponse from the employees as to their union sentimentsand activities, and are violative of Section 8(a)(1) of theAct.Cordasco further unlawfully interrogated his employ-ees when he, after completing his reading of the names,asked them why they had signed cards, why theywanted the Union, and what the problems were. An em-ployer is not free to probe directly or indirectly into thereasons for employees' supporting the Union.'5In addition, I find that these questions the Respondentcoupled with Cordasco's further remarks that "thingscould change" in response to the employees' complaints,constitute unlawful solicitation of grievances and promiseof benefits in violation of Section 8(a)(1) of the Act. Al-though Cordasco merely said that things could change,in responding to the employees' presentation of theirproblems, "such cautious language, or even a refusal tocommit Respondent to specific corrective action, doesnot cancel the employees' anticipation of improved con-' ITT Automotive Electrical Products Division. 231 NLRB 878 (1977)1:Durango Boot. A Division of US. Industries. Inc.. 247 NLRB 361 (1980).ditions if the employees oppose or vote against theunion.'6I find therefore that Cordasco by his remarkswas impliedly promising benefits to employees, and hold-ing forth the prospect that its employees' complaintswould be remedied without the necessity of selectingLocal 355, in violation of Section 8(a)(1) of the Act.'7Cordasco compounded this violation of the Act bythen suggesting that his employees form a companyunion,'sstating that such a union would be better forthe employees, and concluding by telling them that ifthey chose such a union he (Cordasco) hoped "thingscan change." Such solicitation that employees form theirown grievance committee or in-house union, as an alter-native to Local 355, is also violative of Section 8(a)(1) ofthe Act,'9particularly where the suggestion that em-ployees form such an organization is coupled with, ashere, implied promises of remedying the employees'complaints should they select such an organization astheir representative.20Respondent argues that Cordasco's comments that"things can change" was not unlawful. Respondent con-tends that the only problem discussed by the employeeswas their dissatisfaction with a supervisor, Service Man-ager Kurzman. Respondent then argues that "it is wellestablished law that the terms of employment includingtenure of supervisors lie within the sole discretion ofmanagement." Mobil Oil Company, 147 NLRB 337(1964). Therefore it is contended that a promise of bene-fits proscribed by the Act contemplates terms and condi-tions of employment of employees in the unit, and thatRespondent was within its rights to make the statementin question, impliedly promising to correct the employ-ees' dissatisfaction with Supervisor Kurzman.Preliminarily, Cordasco's remark that "things canchange" was not specifically restricted to SupervisorKurzman, and could be interpreted as a generalizedstatement of improved conditions, should employeesreject Local 355 and choose an in-house union. More sig-nificantly, even if the remark is to be held to refer onlyto Supervisor Kurzman and employees' complaints abouthim, Respondent is incorrect in its analysis. Contrary toRespondent, it is not well established that terms and con-ditions of employment of supervisors lie within the solediscretion of management. Mobil Oil, supra, does notstand for that proposition and there are numerous kindsof situations, too numerous to mention, where an em-ployer's treatment of his supervisors' terms and condi-tions of employment can be proscribed by the Act,where it affects the terms and conditions of employmentof its employees. Thus, it is unlawful for an employer toforce an immediate resignation of a supervisor, concern-'i Reliance Electric Company. Madison Plant Mechanical Drives Divi-sion, 191 NLRB 44. 46(1971).II Hansa Mold. Inc., 243 NLRB 853 (1979); Steiner-Liff Textile Prod-ucts Company. 249 NLRB 1069 (1980); C. Markus Hardware. Inc., 243 903(1979); Reliance Electric Company, supra.' It is clear that Cordasco was referring to an in-house or in-plantunion, rather than a union dominated or controlled by Respondent19 The May Department Stores Company d/b/a The M O'Neil Compa-ny, 211 NLRB 150 (1974): Drug Package Company Inc., 228 NLRB 108(1977); Aeroglavics. Inc., 228 NLRB 1157 (1977).21' iWomac Industres. Inc., 238 NLRB 43 (1978); Puritan FurnitureCorp.. 231 NLRB 1184 1977).237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing whom employees have expressed dissatisfaction forthe purpose of inducing employees to reject a union. AnnLee Sportswear, Inc., 220 NLRB 982 (1975). See alsoEagle Material Handling of New Jersey, etc., 224 NLRB1529 (1976).Thus, by impliedly promising to remedy its employees'complaints about Supervisor Kurzman's treatment of saidemployees to dissuade them from supporting Local 355,Respondent has violated Section 8(a)(1) of the Act. 22. The alleged "lockout" of March 5The General Counsel contends that, since Cordasco'sfailure to open the main gate of his premises on March 5resulted in some of the employees not working, thisaction constitutes a "lockout" in violation of Section8(a)(1) of the Act.22The General Counsel argues thatthe employees must have associated the "lockout" withtheir joining Local 355 and not selecting an in-houseunion.Respondent argues that the evidence reveals that nolockout has taken place. I agree.Although Respondent did lock one gate, all the otherentrances to the premises were open, no employees wereprevented from entering the plant, and in fact some em-ployees did enter the premises and worked throughoutthe entire incident.Some employees upon seeing the gate locked mayhave incorrectly assumed that the employees werelocked out, but this is insufficient evidence to establishthe existence of a lockout. When employees Caldwelland Epps arrived at the plant, they asked Cordascowhere everybody was and were told they were downthe street. Caldwell then replied that he guessed that em-ployees were striking and that he and Epps were goingwith them. Cordasco then informed Epps and Caldwellthat if they wanted to work they could do so, and theyanswered no, that they were going with the other men.Moreover, when the union representatives came to thepremises, and accused Cordasco of locking out the em-ployees, Cordasco immediately denied that there was alockout and told the Union he had locked the main gateto prevent vandalism. Thus, is clear that the employeeswere never prevented from working by Respondent andwere therefore not "locked out" as alleged in the com-plaint.I find further that the General Counsel has not estab-lished that Respondent's action in locking the main gatewas motivated by any union or concerted activities of itsemployees. There is no basis in the record to refute orcontradict Cordasco's testimony that he was informed onMarch 4 by employee Victor Moody that a strike wasplanned for the next day, and that his fear of vandalismby the Union or his employees motivated his action. Cor-dasco, based on his report from Campbell, reasonably be-lieved that the Union may have been responsible for themissing keys on the date of the demand for recogni-21 Tennetsee Cartage Co., Inc., 250 NLRB 112 (1980).22 As noted, the complaint alleges this action to be also in violation ofSec. 8(aX3) of the Act. The General Counsel however withdrew this al-legation of the complaint, since the evidence revealed that all the em-ployees who did not work tha, morning were paid for the entire daytion,2"and I therefore find it was reasonable for him tohave feared potential vandalism in the event of a strike,and that his decision to lock the front gate was calculat-ed to prevent easy access by the employees to the roof-top, where many of his customers' cars were parked, andnot motivated by any unlawful considerations. I shalltherefore recommend dismissal of these allegations of thecomplaint.B. The 8(a)(5) AllegationsI. Appropriate unitRespondent denies the appropriateness of the unit al-leged in the complaint, and asserts that this unit is toobroad, and that parts department employees should beexcluded.Respondent contends that the Board has held that, inautomobile retail sales establishments, units limited toemployees engaged in mechanical work are "presump-tively appropriate" and nonmechanical employees, suchas parts employees, should be excluded. Respondent citesMontgomery Ward & Co., Incorporated, 225 NLRB 547(1976); and Lyon & Ryan Ford, Inc., 246 NLRB 1 (1979),as authority for this proposition. These cases do not holdthat a unit of employees engaged in mechanical work,excluding nonmechanical employees, such as parts em-ployees, is presumptively appropriate. These casesmerely find that in the particular factual situations beforethem such a unit sought by the petitioner or the unionwas an appropriate unit. In fact, Montgomery Ward,supra, specifically states that an overall service unit in-cluding parts employees would also be an appropriateunit.The Board, contrary to Respondent's assertion. has anestablished practice of finding all employees of an auto-mobile service department, including parts departmentemployees, to be a single appropriate unit.24The unit sought by the Union need not be the only oreven the most appropriate unit. All that is required tofind a violation of Section 8(a)(5) of the Act is that theunit sought by Local 355 be an appropriate unit. GeraldG. Gogin d/b/a Gogin Trucking, 229 NLRB 529 (1977).In the instant case, although there are some factors inthe record which would render a unit, excluding partsemployees, to be appropriate,25I also find the recordsufficient to support an inference that the unit requestedby the Union and alleged in the complaint is also appro-priate. Thus, the parts employees are part of the sameproduction process of the service department, have fre-quent contact with the other service department employ-ees in distributing parts to them, and are also subject tothe same overall supervision. These facts coupled withthe Board's established practice in such units as set forthin Granelo, supra, are sufficient for me to find, which Iz Thus, Campbell reported to him that Muziani. the union shop ste-ward. iformed Campbell where the keys were to he found.4 Graneto Daotun. .4 Granreto ConpanV, 203 NLRB 550 (1973):' Such as different skills and geographical isolation.238 GREGORY CHEVROLETdo, that the unit alleged in the complaint is an appropri-ate unit for collective bargaining.262. Majority statusThere can be no question that, as of February 28, theUnion represented a majority of Respondent's employ-ees, in the unit which I have found to be appropriate. Asnoted I have found that the Union presented 13 authori-zation cards27to Cordasco prior to his February 28meeting with his employees and that there were 18 em-ployees in the above-described appropriate unit.28I therefore find as alleged in the complaint that theUnion as of February 28 represented a majority of Re-spondent's employees in an appropriate unit.3. Respondent's alleged obligation to bargain withthe Union on February 28The Board, in Green Briar Nursing Home, 201 NLRB503 (1973), summarized the applicable law with respectto Respondent's obligation to bargain herein:In Linden Lumber [190 NLRB 718 (1971)] andour later decision in Sullivan Electric Company [199NLRB 809 (1972)], we made it clear that an em-ployer will not be found in violation of Section8(a)(5) of the Act solely upon the basis of his refusalto accept union-proffered evidence of majoritystatus other than the results of a Board election,unless his conduct precluded resort to an election.In those cases we pointed out that an election willbe precluded by substantial employer misconduct inviolations of the Act, by an employer's action inagreeing upon another method of ascertainingwhether a union majority existed, or by an employ-er's conduct of a poll of employees which estab-lishes the existence of a majority.I have found above that, after the Union requestedrecognition and Cordasco examined the authorizationcards obtained by the Union, Cordasco questioned theUnion's majority status, and claimed that he did not be-lieve that his employees signed cards on their own, sug-gesting that perhaps the Union coerced or "conned" em-ployees into signing such cards. The Union then offeredCordasco the opportunity to meet with the employees tosatisfy himself that the cards were not coerced and thatthe employees were not "conned" into executing theircards. Disa stated that, if Cordasco satisfied himself thatthe men were not coerced, then he would give theUnion recognition. Cordasco responded, "O.K. give me26 It is also noted in this connection that at the representation caseconference, Respondent signed a stipulation agreeing that this unit is ap-propriate and during the course of the discussions leading to the execu-tion of said stipulation, there was no dispute over the inclusion of partsdepartment employees in the unit.2'All cards were properly authenticated by the solicitor of the cardsand are valid single purpose authorization cards.26 This figure excludes Robert Campbell, alleged by the GeneralCounsel to be a shop foreman and a supervisor of Respondent. I find thatthe record is insufficient to make a determination of his status. and, sincehis inclusion or exclusion in the unit does not change the Union's major-ity status. I deem it unnecessary to decide whether he is a supervisorwithin the meaning of the Act.an hour." By this conduct I find that Respondent byCordasco agreed to the Union's offer of a methodwhereby Cordasco could satisfy himself that the Unionrepresented a majority.29Having so agreed, Respondentshould not now be permitted to disclaim the results ofhis inquiry, simply because it finds them distasteful.30Respondent argues that the Snow & Sons doctrineshould not be applied herein, because Respondent neveracquired knowledge of majority status of the Union. It istrue as noted by Respondent that no vote of employeeswas taken in Cordasco's presence, and that when hecalled out the names of each card signer they did not sayanything to him. However, I find that in the overall cir-cumstances of the meeting there can be no doubt thatCordasco satisfied himself that the Union, represented amajority, and that therefore, pursuant to his agreementwith the Union, Respondent was obligated to recognizeand bargain with the Union. Cordasco began the meetingby telling the employees that he wanted to be sure thatthe employees were really sure they wanted the Union,and proceeded to pick up the signed card, look at theemployee, and put the card down. The employeeslooked back at Cordasco, and although nothing was saidby the employees, it appears that by their silence, Cor-dasco assumed their silence to be a confirmation of theirhaving executed the cards and their desire for union rep-resentation. That Cordasco so interpreted the employees'action is demonstrated by his comments after he com-pleted reading off all the names that he could not believethat they went this route,3' and that he always tried todo right by the men. Cordasco then proceeded to ask themen why they had signed cards, why they wanted theUnion, if they were sure they made the right decision,and what their problems were.These remarks conclusively establish that Cordasco, asa result of the procedure chosen by him, satisfied himselfthat the Union represented a majority of his employ-ees.32The succeeding events at the meeting only servedto reinforce the conclusion that Cordasco was convincedof the employees' desires to be represented by the Union.Thus, after having been initially satisfied of his employ-ees' intentions concerning union representation, Cordascoattempted to unlawfully change their minds, by commit-ting various unfair labor practices as found above. Afterhe unlawfully suggested that the employees reject Local355 and choose an in-house union, and promised thembenefits if they followed his recommendations, he toldthem to think it over. As Respondent points out, Cor-dasco did not tell the employees to take a vote, nor washe ever informed that a vote was taken at the meeting.However, it is clear that he set in motion the action ofthe employees by telling the employees to think it over,and it is reasonable for Cordasco to have assumed that29 I red Snow. iarold Snow and Tom Snow d/b/a Snow Sons. 134NLRB 709 (1961): Tonys Sanitation Service. Inc. S. James Sanitation Co,-poraion. 203 NLRB 832 (1973); Idaho Pacific Steel Warehouse Co.. Inc..227 NLRB 331 (1976): Adams Book Company. Inc., 203 NLRB 761. 768(1973).30 Sullivan Electric Company. supra. Nationwide Plastics Co.. Inc.. 197Nl.RB 996 (1972).:" See A.tlantic Technical Services Corporation. 202 NLRB 169 (1973).2 Sullivan Electric Company supra.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in considering his offer would take somekind of vote on his proposals. The employees did in facttake a vote by raising their hands, and unanimouslyvoted for Local 355. Muziani, in the presence of all theother employees, then informed Cordasco that the em-ployees had decided to go with Local 355 (in effect re-jecting Cordasco's suggestion to form an in-house union,and thereby have their grievance resolved and receivebetter benefits.) In these circumstances, I find that Re-spondent is bound by the results of the employees' actionin taking a vote at the meeting, just as if Cordasco werepresent while the vote was being taken. In any event,there can be no question that, as a consequence of Cor-dasco being informed of the employees' decision to staywith Local 355, he was certainly satisfied that the Unionrepresented a majority of his employees at that time.Thus as in Sullivan Electric, supra, and Snow & Sons,supra, Respondent has undertaken a determination whichhe could have insisted be made by the Board, and hemay not thereafter repudiate the route that he himselfhad selected.Respondent makes an additional argument in defenseof its alleged obligation to bargain, that the union repre-sentatives by suggesting that Cordasco meet with theemployees, and pressing him to do so, even where he re-quested a lawyer and an election, thereby enticed himinto conducting the meeting, and that Cordasco was un-aware that his meeting with employees could result inthe loss of his right to demand an election.The Board and the courts have considered these kindsof contentions in similar situations, and have rejectedsuch defenses. In Harding Glass Industries, Inc., etc., 216NLRB 331 (1975), the Board rejected an employer's con-tention that it's expressed desire to consult an attorneybefore recognizing the Union is a defense to his breachof an agreement that he had entered into to recognizethe Union based on the results of a card check.The Eighth Circuit Court of Appeals, in affirming theBoard on this issue, while reversing on other grounds,quoted with approval, the Ninth Circuit Court of Ap-peals opinion affirming Snow & Sons, supra, which held:Nor is it important whether an employer appreci-ates in advance that a card count may provide in-formation which will undermine his right to insiston a Board election Fred Snow, Harold Snow, andTom Snow, d/b/a Snow & Sons v. N.L.R.B., 308F.2d 687, 692 (9th Cir. 1962).The Eighth Circuit opinion in agreeing with the aboveanalysis made the observation which is particularly appli-cable herein:The verification procedure approved by the em-ployer gives that employer accurate information,but the employer need not appreciate in advancethe obligations that may arise from knowledge sogained. Harding Glass Industries Inc. v. N.L.R.B.,533 F.2d 1065, 1069 (8th Cir. 1976).In Idaho Pacific Steel Warehouse Co., Inc., supra, theBoard rejected an employer's defense that it did not un-derstand the implications of a card check, and that it didnot intend to create a binding obligation by assenting tosuch a check, by citing Snow & Sons and Harding Glass,Industries, Inc., supra.Accordingly, I conclude that Cordasco's possiblebelief that he would still be entitled to an election, not-withstanding his agreement to the Union's proposal ofgranting recognition if he satisfied himself of the Union'smajority, does not serve as a defense to Respondent's ob-ligation to bargain. Cordasco voluntarily33agreed to theUnion's suggestion and utilized his method in ascertain-ing and assuring himself that a substantial majority of hisemployees had designated the Union as their representa-tive. These circumstances give rise to a bargaining obli-gation. Sullivan Electric, supra at 810.I therefore find that Respondent violated Section8(a)(1) and (5) of the Act by refusing to recognize andbargain with the Union on and after February 28.The complaint also alleges that Respondent has en-gaged in unfair labor practices precluding the holding ofa fair election among the employees in the unit herein.During the course of the hearing and in his brief, theGeneral Counsel withdrew certain of the allegations inthe complaint which formed part of the basis for thecontention that a fair election could not be held due toRespondent's unfair labor practices. The complaint alle-gations withdrawn were the paragraph alleging an8(a)(3) violation as well as the paragraph alleging athreat to close the plant. Since these withdrawn allega-tions are the types of unfair labor practices generallyconsidered sufficiently serious to preclude a free and fairelection, and the General Counsel made no mention inhis brief that he was still alleging this alternate theoryjustifying a bargaining order, it appears that the GeneralCounsel has now abandoned such a contention. In anyevent, in view of my conclusions set forth above thatRespondent by its conduct on February 28 obligateditself to bargain with the Union, I need not and do notdecide whether the independent 8(a)(l) violations thatRespondent committed were sufficient to preclude theexistence of a free and fair election, as alleged in thecomplaint.CONCLUSIONS OF LAW1. Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing on and after February 28, 1980, to rec-ognize and bargain collectively with Amalgamated Local3 Respondent's attempt to portray Cordasco as an inexperiencednovice in labor relations being taken in by the allegedly sharp and decep-tive practices of the union representatives is not supported by the record.In his meeting with the employees, Cordasco was familiar enough withlabor relations to suggest formation of an in-house union, and to carefullyphrase his implied promise of benefit in terms of "things can change."These remarks do not suggest the innocence in these matters that Re-spondent suggests in Cordasco's behavior. I find that Cordasco was fullyaware of the fact that he committed himself to grant recognition to theUnion, if he satisfied himself of the Union's majority status, but that hewas confident that he could persuade the employees (by unlawful meansas I have found above) to reject or revoke their action in designating theUnion as their representative.240 GREGORY CHEVROLETUnion 355, herein called Local 355, as the exclusive bar-gaining representative of its employees in the appropriateunit set forth below, Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(l) and (5) of the Act. The appropriate unit is:All full-time and regular part-time service and main-tenance employees employed by Respondent at itsEast Orange, New Jersey, facility including all me-chanics, service writers, porters, and body and partsshop employees, but excluding all office clerical em-ployees, salesmen, professional employees, guardsand supervisors as defined in the Act.4. By interrogating its employees concerning their ac-tivities on behalf of, support for, and concerning theirreasons for continuing to support Local 355, Respondenthas violated Section 8(a)(1) of the Act.5. By soliciting grievances from its employees con-cerning their working conditions, and holding out theprospect of remedial action, for the purpose of undermin-ing the employees' support of Local 355, Respondent hasviolated Section 8(a)(1) of the Act.6. By suggesting and encouraging its employees tostart or form an in-house union, instead of continuingtheir support and activities on behalf of Local 355, andby promising its employees better benefits and improve-ments in their terms and conditions of employment ifthey chose to be represented by an in-house union andabandon their support for Local 355, Respondent hasviolated Section 8(a)(1) of the Act.7. Respondent has not violated the Act as alleged inthe complaint, by its actions in locking its main gate onMarch 5, 1980.8. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease-and-desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent on and after February28, 1980, has failed and refused to recognize and bargainwith the Union in violation of Section 8(a)(l) and (5) ofthe Act, it will be recommended that Respondent, uponrequest, be ordered to recognize and bargain with theUnion as the exclusive bargaining agent of its employeesand, if an understanding is reached, embody same in awritten signed agreement.Upon the foregoing findings of fact, and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER34The Respondent, Gregory Chevrolet, Inc., EastOrange, New Jersey, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withAmalgamated Local Union 355, herein called Local 355,as the exclusive bargaining representative of its employ-ees in the following appropriate unit:All full-time and regular part-time service and main-tenance employees employed by Respondent at itsEast Orange, New Jersey, facility including all me-chanics, service writers, porters, and body and partsshop employees, but excluding all office clerical em-ployees, salesmen, professional employees, guardsand supervisors as defined in the Act.(b) Interrogating its employees concerning their activi-ties on behalf of, support for, or concerning their reasonsfor continuing to support Local 355.(c) Soliciting grievances from its employees concern-ing their working conditions, and holding out the pros-pect of remedial action, for the purpose of underminingthe employees' support of Local 355.(d) Suggesting and encouraging its employees to startor form an in-house union instead of continuing theirsupport and activities on behalf of Local 355, or promis-ing its employees better benefits and improvements intheir terms and conditions of employment if they choseto be represented by an in-house union, and abandontheir support for Local 355.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively in good faithwith Local 355 as the exclusive bargaining representativeof the employees in the appropriate unit found above,with respect to wages, rates of pay, hours of employ-ment, and other terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a signed written agreement.(b) Post at its place of business in East Orange, NewJersey, copies of the attached notice marked "Appen-dix."35Copies of said notice, on forms provided by theRegional Director for Region 22, after being duly signedby Respondent's representative, shall be posted immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-34 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein, shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived fior all purposesa1t In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that the said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS AlSO ORDIRItI) that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.242